DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is a response to Applicant’s amended After-Final response, filed January 14, 2021. 
Claims 45, 48, 51, 52-54, 56, 59, 60 and 62 have been amended.  
Claim 65 has been added.	
Claims 62 and 65 have been cancelled.
Claims 45-61, 63 and 64 are now pending in the application.

Allowable Subject Matter
Claims 45-61, 63 and 64 (renumbered 1-19) are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claim 45, directed to an apparatus configured to process and transmit information to a user equipment to process, Claim 54, directed to a method for an apparatus to perform functional limitations that are similar to those performed by the apparatus and user equipment of claim 45, and Claim 60, directed to an apparatus configured to receive information that is functionally similar to the information received by the user equipment in claim 45 and process the information in a manner that is functionally similar to what the user equipment does in claim 45, the prior art of record teaches detecting whether content is common content to be provided, via a multicast/broadcast transmission, to user equipment, forwarding the common content to a gateway to enable delivery to the user equipment via multicast/broadcast 
The prior art of record teaches the network deciding whether to switch the delivery mechanism to UE between multicast/broadcast transmission and unicast transmission carrying the unicast flow, as may be seen in Yoshizawa et al, U.S. Patent Application Publication No. 20190274011 A1 (e.g., ¶  [0144]), and Lahore-Carrate et al, U.S. Patent Application Publication No. 20190273769 A1 (e.g., ¶ [0111]).
The prior art of record does not teach or fairly suggest, individually or in combination, or render obvious the limitation wherein a subservice flow carries the common content via the multicast, broadcast transmission.
Claims 46-53, dependent from claim 45, Claims 55-59, dependent from claim 54, and Claims 61-64, dependent from claim 60, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892). 
Gholmieh et al, U.S. Patent Application Publication No. 20180103364 A1, Mackenzie et al, U.S. Patent Application Publication No. 20190075494 A1, Kodaypak, U.S. Patent Application Publication No. 20170078371 A1, Kotecha et al, U.S. Patent Application Publication No. 20170064602 A1 and Wang et al, U.S. Patent Application Publication No. 20170302465 A1 teach switching between broadcast/multicast and unicast communication 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549.  The examiner can normally be reached on Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471



/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471